Citation Nr: 1711535	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  11-32 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonnese S. Crandol, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1965 to January 1985.  The Veteran died during the pendency of the appeal in July 2014.  The Appellant is the Veteran's surviving spouse and has been substituted as the appellant.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In an October 2014 decision, the Board referred the issue of substitution eligibility to the RO via the Appeals Management Center (AMC) in Washington, DC.  In a November 2014 VA letter, the RO determined that the Appellant met basic eligibility for substitution as the spouse of the Veteran, and substituted the Appellant as the claimant in the Veteran's appeal for service connection for TDIU.  See 38 U.S.C.A. § 5121A (allowing for substitution in case of death of a claimant who dies on or after October 10, 2008).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  The Board has reviewed these records to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required for the appellant's TDIU claim.  

The Veteran previously worked in Aircrew Life Support in the Airforce.  After service, the Veteran sold auto parts, performed maintenance work, worked as a stocker, and worked in warehouse receiving at several different companies. 

In October 2005, the Veteran underwent a coronary artery bypass surgery.  A cardiac catherization revealed he had severe 3 vessel disease.  The Veteran reported that he was surprised that he needed surgery since he had been feeling quite well.  He was using his treadmill regularly at the time.  A month prior to his surgery, the Veteran was found to have had an ejection fraction of 30 to 35 percent with severe hypokinesis.  In November 2009 and February 2011 letters, the Veteran reported that in March 1999, a private doctor indicated an echocardiogram revealed that "one of the chamber[s] on the left side of [his] heart was not pumping like it should."  The Veteran wrote that the echocardiogram revealed he had a heart attack at some time prior to March 1999.  The Veteran further reported that due to his heart problems, the doctor denied him from working at his new job.  The Veteran reported that he had not worked since 1999 because of his heart condition. 

The Board recognizes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one, but is rather a determination for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon a veteran's ordinary activity.  See 38 C.F.R. § 4.10 (2015); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

During a March 2010 VA examination, the Veteran reported that he had never been hospitalized for congestive heart failure.  The examiner estimated that his METs level at that time was 4-5 since the Veteran was grocery shopping, pushing the lawn mower, cooking, cleaning, vacuuming, and making the bed.  The Veteran also suffered a stroke in July 2010 and had a left carotid endarterectomy in August 2010. 
During a March 2011 VA examination, the examiner reported that the Veteran's cerebrovascular accident was not related to his ischemic stroke.  Furthermore, the examiner opined that the Veteran's heart condition and ischemic heart disease did not make him unemployable because he did not have symptoms before that related to his heart, his bypass graft corrected it, and, at the time, the Veteran had a left ventricular ejection fraction of 45 percent.  The examiner also opined that the Veteran's other service-connected disabilities did not play a role in making the Veteran unemployable. 

An inability to follow a substantially gainful occupation, as required for determining a total disability based upon individual unemployability (TDIU) does not require the veteran to show 100 percent unemployability.  See Roberson v. Principi, 251 F.3d 1378 (Fed.Cir. 2001); 38 C.F.R. § 3.340(a)(1). 

The findings in the March 2011 VA examination are insufficient because it does not discuss the Veteran's education and previous work experience.  Thus, on remand, another medical review should be undertaken that addresses the types of employment for which the Veteran would have been capable of engaging in with consideration of his service-connected disabilities, given his then skill set and educational background.  On remand, the examiner should comment on the degree of functional impairment that each disability had on the Veteran's ability to work..

Accordingly, the case is REMANDED for the following action:

1.  After the appellant has been given an adequate opportunity to submit any additional evidence pertaining to the claim for a TDIU, the Veteran's electronic record shall be forwarded to a VA medical professional with appropriate expertise.   During his lifetime, the Veteran was service-connected for right-sided cerebrovascular accident associated with type 2 diabetes mellitus, type 2 diabetes mellitus, ischemic heart disease with mild cardiomyopathy, degenerative joint disease of the right knee, degenerative joint disease of the lumbosacral spine, dermatitis of the arms and legs, right knee degenerative joint disease, right fifth metacarpal fracture, and residual coronary artery bypass graft surgery scars on the sternum and on the left leg, each associated with ischemic heart disease with mild cardiomyopathy.

The examiner is requested to:

(a) Comment on the impact of the Veteran's service-connected disabilities, without consideration of his non-service-connected disabilities, on his ability to secure and follow substantially gainful employment for which his education and occupational experience would have otherwise qualified him. 

If the Veteran's service-connected disabilities did not cumulatively render him unemployable, the reviewer should suggest the type or types of employment in which the Veteran would have been capable of engaging with his service-connected disabilities, given his then skill set and educational background.  

(b) Also describe the degree of functional impairment, if any, that the Veteran's service-connected disabilities would have had on the Veteran in an occupational setting.  The examiner should state what accommodations would have been necessary due to the service-connected disabilities.


Consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to factors such as age or impairment caused by nonservice-connected disabilities.  Reconcile the opinion with the prior medical opinions of record.  The examiner should set forth the complete rationale for all conclusions reached.

2.  Then, readjudicate the claim.  If the decision is adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

